Citation Nr: 0312518	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  01-04 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disorder, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for a left knee 
disorder, currently evaluated as 10 percent disabling.

ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from February 1990 to June 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in November 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  This matter was 
remanded by the Board to the RO in May 2002 for correction of 
a procedural defect, and by its November 2002 memorandum to 
its case development unit, the Board sought additional 
evidentiary development pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).  The case has since been returned to the undersigned 
for additional review.


REMAND

As indicated above, in November 2002, the Board ordered 
further development in this case without remanding the matter 
to the RO.  Such development included contacting the veteran 
in order to obtain records of recent medical treatment for 
his knee disorders and scheduling a VA medical examination 
for the evaluation of the severity of such disorders.  The 
Board attempted to contact the veteran in late January 2003 
at an address on Birch Ridge Drive in Columbia, South 
Carolina, but no response was received.  At or about the same 
time, a separate address for the veteran on Crooked Creek 
Drive in Rex, Georgia, was indicated on a request for the 
scheduling of a VA medical examination.  The aforementioned 
examination request was annotated that the evaluation was 
originally to have occurred on February 8 and that it had 
been rescheduled for February 14, with the veteran failing to 
report on the latter date.  Notably the origin of the "new" 
address is unclear, and the use of the veteran's former 
address may have been more appropriate.

The above-noted development was ordered pursuant to 38 C.F.R. 
§ 19.9(a)(2).  On May 1, 2003, 38 C.F.R. § 19.9(a)(2) was 
found to be invalid by the United States Court of Appeals for 
the Federal Circuit.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Although no additional evidence was obtained as a 
result of the Board's November 2002 memorandum, further 
action is warranted based on the veteran's address change, 
and the reasonable possibility he may not have received 
notice of either the Board's request for information 
regarding health care providers who treated him recently for 
knee problems or the scheduled VA examination.  Pending the 
outcome of those actions, further review by the RO will be 
required. 

In order to complete necessary procedural and evidentiary 
development, this matter is REMANDED to the RO for the 
following:

1.  Upon ascertaining the veteran's most 
recent address of record, the RO should 
contact him in writing and ask that he 
identify all VA and non-VA health care 
providers who have treated him for a knee 
disorder since September 1999.  Upon 
receipt of such information, the RO 
should obtain all pertinent records for 
inclusion in the claims folder, to 
include records from the Moore Clinic.  

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination in 
order to determine the nature and 
severity of his service-connected right 
and left knee disorders.  The veteran's 
claims folder in its entirety, to include 
a copy of this remand, is to be furnished 
to the examiner prior to any evaluation 
of the veteran for use in the study of 
this case.  The examination is to include 
a review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and any 
and all diagnostic studies deemed 
warranted by the examiner.  All 
applicable diagnoses must be fully set 
forth.  

Detailed findings/opinions are requested 
as to the following:

(a)  Describe the current state 
of the veteran's right and left 
knees, including the presence 
or absence of ankylosis, 
subluxation, lateral 
instability, or dislocation of 
semilunar cartilage with 
frequent episodes of locking, 
pain, and effusion.  If 
ankylosis, subluxation, or 
lateral instability is shown to 
be present, the degree of 
impairment should be set forth 
in detail.   

(b)  Undertake range of motion 
studies of each knee and note 
the exact measurements for 
flexion and extension.

(c)  Ascertain whether either 
or both knees exhibits weakened 
movement, excess fatigability 
or incoordination attributable 
to service-connected 
disability.  If feasible, any 
determination should be 
expressed in terms of the 
degree of additional range of 
motion loss due to any pain, 
weakened movement, excess 
fatigability or incoordination.

(d)  Identify whether there is 
present or absent objective 
signs of knee pain, and whether 
any such pain could 
significantly limit functional 
ability during flare-ups or 
when the knee is used 
repeatedly over a period of 
time.  This determination 
should, if feasible, be 
portrayed in terms of the 
degree of additional range of 
motion loss due to pain on use 
or during flare-ups.  

3.  After completion of the requested 
development, the RO should review the 
examination report.  If such report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination report for any and all needed 
action.  

4.  Lastly, the RO should then 
readjudicate each of the issues noted on 
the title page.  Such adjudications 
should be undertaken on the basis of all 
the evidence on file and all governing 
legal authority.  If any benefit sought 
on appeal continues to be denied, the 
veteran should be provided with a 
supplemental statement of the case which 
should include a summary of the evidence 
and the law and regulations considered 
pertinent to the issues currently on 
appeal.  Full compliance with the 
provisions of Charles v. Principi, 16 
Vet. App. 370 (2002) and Quartuccio v. 
Principi, 16 Vet. App 183 (2002) is 
mandatory.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional evidentiary 
and procedural development.  The law requires full compliance 
with all orders in this remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  No inference should be drawn regarding the 
final disposition of the claims in question as a result of 
this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


